Warner, Chief Justice.
It appears from the record in this case, that the plaintiff brought her action against the defendant for a divorce on the grounds alleged therein; and that the defendant, under the provisions of the 1718th section of the Code, filed his answer and asked for a divorce in his favor from the plaintiff on the ground therein stated. When the case came on for trial, the plaintiff’s evidence failed to prove any sufficient cause for a divorce against the defendant. The defendant then offered to introduce evidence in support of the allegation contained in his answer against the plaintiff, for the purpose of obtaining a divorce in his favor against her, which the court refused to allow him to do, and dismissed the case, whereupon the defendant excepted. In our judgment, the court erred in refusing to allow the defendant to introduce evidence in support of the allegation contained in his answer and in dismissing the case.
Let the judgment of the court below be reversed.